Citation Nr: 1046197	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  07-16 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death, claimed as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran had active military duty from January 1981 to January 
1985.  He died in March 2006 at age 42, and the appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied service connection for the 
cause of the Veteran's death.  

In April 2009, the Board remanded this claim for additional 
development.  The case has been returned to the Board and is 
ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND


Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
appellant's claim so that she is afforded every possible 
consideration.  

The appellant seeks service connection for the cause of the 
Veteran's death.  The Veteran died in March 2006.  According to 
the Certificate of Death, the immediate cause of death was 
cardiac arrest due to or as a consequence of risk factors 
including diabetes and obesity.  

The service personnel records show that the Veteran was exposed 
to radiation while serving aboard the USS GROTO from February 27, 
1982 to November 29, 1984.  
Gamma X-ray dosage was 00.79, neutron was 00.10 with a total 
lifetime dose of 00.089.  

The Veteran's service treatment records show no complaint, 
diagnosis or treatment for a heart disorder or for diabetes.  At 
separation in November 1984, he denied any heart trouble as well 
has having any sugar in the urine.  A urinalysis was normal and a 
chest X-ray showed a normal heart.  Clinical evaluation of the 
heart and the endocrine system were normal.  

Private records show that the Veteran was treated in May 1996 for 
visual problems with the right eye.  It was noted that he had a 
seven year history of diabetes mellitus.  At that time he was 
diagnosed with proliferative diabetic retinopathy of both eyes.  

In a July 2006 letter, a letter from the Hammond Clinic shows 
that the Veteran was a patient from November 2001 until his 
death.  It was noted that a patient history dated in January 2005 
indicated that the Veteran was diagnosed with Type II diabetes in 
April 1989.  It was noted in a statement received in August 2009 
that due to a flood that occurred at the clinic the Veteran's 
charts had been destroyed but that electronic records were 
enclosed.  Those records were dated from 2002 to 2006.  

In a March 2010 VA Radiation Review under 38 C.F.R. § 311, it was 
noted by the Director Compensation and Pension Service that the 
claim had been referred for a dose estimate and noted a March 16, 
2010 memorandum from the DRPE that indicated that it was unlikely 
that the Veteran's cardio-respiratory arrest, diabetes mellitus 
and obesity can be attributed to ionizing radiation in service.  
The Director went on to state that the record was reviewed.  He 
reported that the Veteran was 18 years old when first exposed to 
ionizing radiation and that diabetes mellitus was 
diagnosed 15 years after the last exposure to ionizing radiation.  
Based on this finding, the Director found that there is no 
reasonable possibility that cardio-respiratory arrest, diabetes 
mellitus and obesity are the result of occupational exposure to 
ionizing radiation in service. 

The Board notes that the medical evidence of record clearly shows 
that diabetes mellitus was diagnosed in 1989, approximately 5 
years after the Veteran's exposure to ionizing radiation.  
Additionally the appellant has stated that the Veteran was 
diagnosed in 1989 and that the symptoms of diabetes became 
evident shortly after service, such as weight fluctuations, 
constant thirst, frequent urination and frequent changes in 
eyesight. (See, May 2007, substantive appeal).  

When VA undertakes to obtain a VA opinion, it must ensure that 
the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  A bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in the 
record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A factor 
that may be considered in assessing the probative value of a 
medical opinion includes the accuracy of the factual premise 
underlying the opinion.  See generally Prejean v. West, 13 Vet. 
App. 444, 448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).

Here the VA opinion is based on an inaccurate historical finding 
which is clearly contradicted in the record.  A remand for an 
addendum opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the file, to include a complete 
copy of this remand, to the Director of 
Compensation and Pension 
services for an addendum to the March 26, 
2010 opinion.  After again reviewing the 
file, an opinion should be offered 
concerning whether the veteran's cardio-
respiratory arrest, diabetes mellitus and 
obesity are the result of exposure to 
ionizing radiation, after considering the 
diagnosis of diabetes mellitus dated 
beginning in 1989, 5 years after exposure 
to ionizing radiation.  Complete rationale 
is requested.  

2.  Then review the claims folder and 
ensure the foregoing development action has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action is to be implemented.  38 
C.F.R. § 4.2 (2010; See also Stegall v. 
West, 11 Vet. App. 268 (1998).

3.  Following completion of the above, the 
claim for should be readjudicated.  If the 
benefit sought is not granted, the 
appellant and her representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


